                   UNITED STATES DISTRICT COURT

                        DISTRICT OF HAWAII


CHRISTOPHER ZYDA, ON BEHALF OF     CIV. NO. 16-00591 LEK-RT
HIMSELF AND ALL OTHERS SIMILARLY
SITUATED,

                Plaintiffs,

     vs.

FOUR SEASONS HOTELS AND RESORTS,
FOUR SEASONS HOLDINGS, INC.,
FOUR SEASONS HUALALAI RESORT,
HUALALAI RESIDENTIAL, LLC, (DBA
HUALALAI REALTY); HUALALAI
INVESTORS, LLC, KAUPULEHU MAKAI
VENTURE, HUALALAI DEVELOPMENT
COMPANY, HUALALAI VILLAS &
HOMES, HUALALAI INVESTORS, LLC,
HUALALAI RENTAL MANAGEMENT, LLC,
DOES 1-100,

                Defendants.


      ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     MOTION TO DISMISS AND FOR PARTIAL SUMMARY JUDGMENT AS TO
       FIRST CLAIM FOR RELIEF (CONDOMINIUM PROPERTY ACT) IN
   CLASS PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT FOR
DAMAGES, DECLARATORY, AND INJUNCTIVE RELIEF FILED APRIL 30, 2018

           On October 18, 2018, Defendants Four Seasons Hotels

Ltd., Four Seasons Holdings, Inc., Hualalai Investors, LLC,

Hualalai Residential LLC, and Hualalai Rental Management, LLC

(“Defendants”), filed their Motion to Dismiss and for Partial

Summary Judgment as to First Claim for Relief (Condominium

Property Act) in Class Plaintiffs’ Second Amended Class Action

Complaint for Damages, Declaratory, and Injunctive Relief Filed
April 30, 2018 (“Motion”).   [Dkt. no. 118.]   Plaintiffs

Christopher Zyda (“Zyda”) and Carol Meyer (“Meyer” and

collectively “Plaintiffs”), on behalf of themselves and all

others similarly situated (all collectively “Class”), filed

their memorandum in opposition on November 1, 2018, and

Defendants filed their reply on December 3, 2018.   [Dkt.

nos. 125, 131.]   Intervenors Bradley Chipps, Donna Chipps,

J. Orin Edson, David Keyes, Doreen Keyes, Ann Marie Mahoney,

James R. Mahoney, Kevin Reedy, H. Jon Runstad, Judith Runstad,

Jonathan Seybold, Patricia Seybold, and Julie Wrigley filed a

statement of no opposition to the Motion on November 26, 2018.

[Dkt. no. 127.]

            The Court finds this matter suitable for disposition

without a hearing pursuant to Rule LR7.2(d) of the Local Rules

of Practice for the United States District Court for the

District of Hawaii (“Local Rules”).   On February 15, 2019, this

Court issued an entering order ruling on the Motion.   [Dkt.

no. 144.]   The instant Order supersedes that entering order.

For the reasons set forth below, Defendants’ Motion is denied as

to their request to dismiss Count I and granted insofar as

Defendants are granted summary judgment as to Count I.      Further,

in light of this Court’s ruling, the Class is hereby decertified

as to Count I.



                                  2
                             BACKGROUND

           The instant case arises from the fees and charges for

unaccompanied guests that were announced at the Hualalai Resort

(“Resort”) in 2015.   The operative pleading in this case is

Plaintiffs’ Second Amended Class Action Complaint for Damages,

Declaratory, and Injunctive Relief (“Second Amended Complaint”),

filed on April 30, 2018.   [Dkt. no. 89.]   Zyda filed the first

two versions of the complaint in state court, and the state

court certified the Class.   [Notice of Removal of Action

Pursuant to 28 U.S.C. § 1332(d) and 28 U.S.C. § 1453(b) (“Notice

of Removal”), filed 11/1/16 (dkt. no. 1), Decl. of William

Meheula, Exh. 1 (complaint filed on 10/2/15), Exh. 2 (amended

complaint filed on 10/14/16), Exh. 3 (order granting class

certification filed on 10/13/16).]   Defendants removed the case

based on diversity jurisdiction, pursuant to the Class Action

Fairness Act.   [Notice of Removal at ¶ 16.]

           The Second Amended Complaint alleges the following

claims: violation of the Condominium Property Act, Haw. Rev.

Stat. Chapter 514B (“Count I”); violation of the Uniform Land

Sales Practices Act, Haw. Rev. Stat. Chapter 484 (“ULSPA” and

“Count II”); unfair methods of competition and unfair or

deceptive acts or practices, in violation of Haw. Rev. Stat.

§ 480-2   (“Count III”); promissory estoppel/detrimental reliance

(“Count IV”); violation of the duty of good faith and fair

                                 3
dealing (“Count V”); negligent misrepresentation (“Count VI”);

estoppel (“Count VII”); unjust enrichment (“Count VIII”);

organized crime, pursuant to Haw. Rev. Stat. Chapter 842

(“Count IX”); and breach of fiduciary and other common law

duties (“Count X”).   Counts II, IX, and X have been dismissed.

[Order granting Defs.’ motion to dismiss, filed 9/27/18 (dkt.

no. 109) (“9/27/18 Order”), at 22.1]   Only Count I is at issue in

the instant Motion.

          Meyer purchased a condominium in the Resort on

July 22, 2013.2   [Defs.’ Concise Statement of Facts in Supp. of

Motion, filed 10/18/18 (dkt. no. 119), at ¶ 1; Pltfs.’ Separate

and Concise Statement of Facts in Opp. to Motion, filed 11/26/18

(dkt. no. 129), at ¶ 1 (stating Defs.’ ¶ 1 is not disputed).]

Count I alleges Defendants made “material misstatements of fact




     1 The 9/27/18 Order is also available at 2018 WL 4656391.
The 9/27/18 Order granted Defendants’ May 14, 2018 Motion to
Dismiss Organized Crime, Uniform Land Sales Practices Act, and
Breach of Fiduciary Duty Counts in Class Plaintiffs’ Second
Amended Class Action Complaint for Damages, Declaratory, and
Injunctive Relief, Filed April 30, 2018 (“Motion to Dismiss”).
[Dkt. no. 90.] Plaintiffs were granted leave to amend to cure
the defects identified in the 9/27/18 Order, 2018 WL 4656391, at
*8, but Plaintiffs chose not to file a third amended complaint.

     2 Zyda does not own a condominium in the Resort and was
dismissed as the Class representative as to Count I. See Order
Denying Defs.’ Motion to Decertify Class Action, filed 3/28/18
(dkt. no. 79) (“3/28/18 Order”), at 26, available at 2018 WL
1528159.
                                 4
and statements made in bad faith on which Plaintiff Meyer relied

when purchasing” her condominium.       [Second Amended Complaint at

¶ 28.]   The primary misrepresentation that Plaintiffs base all

of their claims upon is the alleged promise that the Class

members, their families, and their guests (including renters)

would be able to enjoy the Resort’s facilities without paying

additional fees.   [Id. at ¶ 10.]       Count I seeks the remedies

provided under Chapter 514B, which Plaintiffs emphasize “must be

liberally administered to the end that the aggrieved parties are

put in as good a position as if the other party had fully

performed.”   [Id. at ¶ 29.]

            In the instant Motion, Defendants seek dismissal of,

or summary judgment as to, Count I because Meyer’s Chapter 514B

claim is barred by the two-year statute of repose.

                               DISCUSSION

I.   Request for Dismissal

            The Motion seeks both dismissal and summary judgment

as to Count I.   At this stage of the case, the Court concludes

that the issues presented in the Motion should be addressed

under the summary judgment standard, rather than the dismissal

standard.   In addition, this Court has considered materials

beyond the pleadings.   See Khoja v. Orexigen Therapeutics, Inc.,

899 F.3d 988, 998 (9th Cir. 2018)       (“Generally, district courts

may not consider material outside the pleadings when assessing

                                    5
the sufficiency of a complaint under Rule 12(b)(6) of the

Federal Rules of Civil Procedure.” (citation omitted)), cert.

petition docketed, No. 18-1010 (Feb. 4, 2019).   Therefore, the

Motion is denied to the extent it seeks dismissal of Count I.

II.   Haw. Rev. Stat. § 514B-94(b)

           The United States Supreme Court has stated:

           [A] statute of limitations creates “a time limit
           for suing in a civil case, based on the date when
           the claim accrued.” Black’s Law Dictionary 1546
           (9th ed. 2009) (Black’s). Measured by this
           standard, a claim accrues in a personal-injury or
           property-damage action “when the injury occurred
           or was discovered.” Black’s 1546. . . .

                A statute of repose, on the other hand, puts
           an outer limit on the right to bring a civil
           action. That limit is measured not from the date
           on which the claim accrues but instead from the
           date of the last culpable act or omission of the
           defendant. A statute of repose “bar[s] any suit
           that is brought after a specified time since the
           defendant acted (such as by designing or
           manufacturing a product), even if this period
           ends before the plaintiff has suffered a
           resulting injury.” Black’s 1546. The statute of
           repose limit is “not related to the accrual of
           any cause of action; the injury need not have
           occurred, much less have been discovered.” 54
           C.J.S., Limitations of Actions § 7, p. 24 (2010)
           (hereinafter C.J.S.). The repose provision is
           therefore equivalent to “a cutoff,” Lampf, Pleva,
           Lipkind, Prupis & Petigrow v. Gilbertson, 501
           U.S. 350, 363 (1991), in essence an “absolute
           . . . bar” on a defendant’s temporal liability,
           C.J.S. § 7, at 24.[3]

      3Lampf has been superseded by statute on other grounds.
See Merck & Co. v. Reynolds, 559 U.S. 633, 646 (2010)
(discussing Lampf and 28 U.S.C. § 1658(b)(1)).

                                              (. . . continued)
                                 6
CTS Corp. v. Waldburger, 573 U.S. 1, 7-8 (2014) (some

alterations in CTS) (some citations omitted).4   This Court has

stated that, “under Hawai`i law, as under federal law, the

primary characteristic of a statute of repose is that it sets an

outer time limit that is an absolute bar to a claim, regardless

of whether the claim has accrued.”   Mamea v. United States,

Civil No. 08-00563 LEK-RLP, 2011 WL 4371712, at *8 (D. Hawai`i

Sept. 16, 2011) (comparing Hays v. City & Cnty. of Honolulu, 81

Hawai`i 391, 393, 917 P.2d 718, 720 (1996); Albano v. Shea Homes

Ltd. P’ship, 634 F.3d 524, 537 (9th Cir. 2011)).

          Section 514B-94 states, in relevant part:

          (a)   No person may:

                (1) Knowingly authorize, direct, or aid in
                the publication, advertisement,
                distribution, or circulation of any false
                statement or representation concerning any
                project offered for sale or lease; or

                (2) Issue, circulate, publish, or
                distribute any advertisement, pamphlet,
                prospectus, or letter concerning a project
                that contains any false written statement or
                is misleading due to the omission of a
                material fact.

          (b) Every sale made in violation of this section
          shall be voidable at the election of the
          purchaser; and the person making the sale and

     4  CTS has been superseded by statute   on other grounds. See
In re Dow Corning Corp., 778 F.3d 545, 553   n.2 (6th Cir. 2015)
(noting that 2014 N.C. Sess. Laws 2014–44,   § 1 rejected the
interpretation of N.C. Stat. § 1–52(16) in   CTS).


                                 7
            every director, officer, or agent of or for the
            seller, if the director, officer, or agent has
            personally participated or aided in any way in
            making the sale, shall be jointly and severally
            liable to the purchaser in an action in any court
            of competent jurisdiction upon tender of the
            units sold or of the contract made, for the full
            amount paid by the purchaser, with interest,
            together with all taxable court costs and
            reasonable attorneys’ fees; provided that no
            action shall be brought for the recovery of the
            purchase price after two years from the date of
            the sale . . . .

(Emphasis added.)

            The Hawai`i appellate courts have not addressed

whether the two-year period in § 514B-94(b) is a statute of

limitations or a statue of repose.    In the absence of

controlling case law from the Hawai`i Supreme Court, this Court

must predict how the supreme court would decide the issue, using

intermediate appellate court decisions, decisions from other

jurisdictions, statutes, treatises, and restatements as

guidance.   See Trishan Air, Inc. v. Fed. Ins. Co., 635 F.3d 422,

427 (9th Cir. 2011).

            The Hawai`i Supreme Court has recognized that Haw.

Rev. Stat. § 657-8(a) contains a ten-year statute of repose, as

does Haw. Rev. Stat. § 657-5.   See Ass’n of Apartment Owners of

Newtown Meadows ex rel. its Bd. of Directors v. Venture 15,

Inc., 115 Hawai`i 232, 282, 167 P.3d 225, 275 (2007); Int’l Sav.

& Loan Ass’n, Ltd. v. Wiig, 82 Hawai`i 197, 199, 921 P.2d 117,

119 (1996).   Section 657-8(a) states:

                                  8
            No action to recover damages for any injury to
            property, real or personal, or for bodily injury
            or wrongful death, arising out of any deficiency
            or neglect in the planning, design, construction,
            supervision and administering of construction,
            and observation of construction relating to an
            improvement to real property shall be commenced
            more than two years after the cause of action has
            accrued, but in any event not more than ten years
            after the date of completion of the improvement.

(Emphasis added.)    Section 657-5 states, in pertinent part:

            Unless an extension is granted, every judgment
            and decree of any court of the State shall be
            presumed to be paid and discharged at the
            expiration of ten years after the judgment or
            decree was rendered. No action shall be
            commenced after the expiration of ten years from
            the date a judgment or decree was rendered or
            extended. . . .

(Emphasis added.)

            The Hawai`i Intermediate Court of Appeals has

recognized that Haw. Rev. Stat. § 657-7.3 contains a six-year

statute of repose.    Estate of Baba v. Kadooka, No. CAAP-12-

0000420, 2013 WL 5676083, at *3 (Hawai`i Ct. App. Oct. 18,

2013); see also Mamea, 2011 WL 4371712, at *8-9 (stating “this

Court could reasonably conclude that the six-year limitation

period in § 657-7.3 is a statute of repose based on the Hawai`i

Supreme Court’s description in” Yamaguchi v. Queen’s Medical

Center, 65 Haw. 84, 89, 648 P.2d 689, 692-93 (1982)).5




     5   In Mamea, this Court stated:

                                               (. . . continued)
                                  9
Section 657-7.3 addresses medical torts and states, in pertinent

part:

            No action for injury or death . . . shall be
            brought more than two years after the plaintiff
            discovers, or through the use of reasonable
            diligence should have discovered, the injury, but
            in any event not more than six years after the
            date of the alleged act or omission causing the
            injury or death. This six-year time limitation
            shall be tolled for any period during which the
            person has failed to disclose any act, error, or
            omission upon which the action is based and which
            is known to the person.[6]




            Although Yamaguchi does not use the term “statute
            of repose”, it does state that § 657–7.3

                 impose[s] a six-year outer limitation on all
                 suits computed from the date of the alleged
                 act or omission regardless of whether the
                 injury caused thereby had or should have
                 been discovered by that time, which period
                 would be tolled only by the defendant’s
                 withholding of information of alleged
                 negligent conduct known or which should have
                 been known to him.

            65 Haw. at 89, 648 P.2d at 692–93. Yamaguchi
            also states that § 657–7.3 “extinguishes a right
            of action six years after the date of the
            injurious act regardless of whether the right of
            action has accrued.” Id. at 92 n.11, 648 P.2d at
            694 n.11. The supreme court’s discussion of the
            six-year limitation period in § 657–7.3 indicates
            that it is a statute of repose.

2011 WL 4371712, at *8 (alteration in Mamea).

        6
       Statutes of repose are not subject to equitable tolling.
CTS, 573 U.S. at 9. The fact that § 657-7.3 contains statutory
tolling provisions does not preclude a finding that the six-year
period is a statute of repose. Mamea, 2011 WL 4371712, at *9.


                                 10
§ 657-7.3(a) (emphasis added).

           The language in § 514B-94(b) – “no action shall be

brought for the recovery of the purchase price after two years

from the date of the sale” – is similar, although not identical,

to the language in the recognized statutes of repose.     Like

§§ 657-5, 657-7.3(a), and 657-8(a), § 514B-94(b) “sets an outer

time limit that is an absolute bar to a claim, regardless of

whether the claim has accrued.”    See Mamea, 2011 WL 4371712, at

*8.   Plaintiffs, however, urge this Court to adopt the

interpretation of § 514B-94(b) that has been adopted by a

Hawai`i circuit court judge and an arbitrator, both of whom

concluded that § 514B-94(b) is a statute of limitations that is

subject to the discovery rule.    In LoPresti, et al. v. Haseko

(Hawaii), Inc., et al., Civ. No. 13-1-195-07 GWBC, a judge in

the State of Hawai`i First Circuit Court orally denied the

defendants’ motion for summary judgment on the plaintiffs’

Chapter 514B claim.   [Mem. in Opp., Decl. of Terrance M. Revere

(“Revere Decl.”), Exh. 5 (trans. of 1/21/15 hrg.) at 10.]    In

his inclinations, the circuit judge stated:

                If the court were to apply the 2-year
           statute of limitation in section 514B-94
           literally, that would result in an undue hardship
           upon plaintiffs. It would leave plaintiffs with
           only one month for the Loprestis and two months
           for the Tylers – Mr. Tyler to, number one,
           realize that they may have a right to sue Haseko;
           number two, find and hire a lawyer; number three,
           have the lawyer conduct their [Haw. R. Civ.

                                  11
          P.] 11 investigation and to draft and file the
          complaint. That is patently unfair under such
          short time limitations.

               Under these circumstances, equity must
          intervene and apply a discovery rule to enable
          plaintiffs to have 2 years after Haseko announces
          its intent to change the marina into a lagoon
          within which to file an action.

                HRS section 514B-10(a) provides that the
          remedies provided by chapter 514B shall be
          liberally administered. That mandate requires
          the court to apply the discovery rule to this
          case.

                Therefore, the court is inclined    to deny the
          motion for summary judgment as to the     Loprestis
          and Mr. Tyler based on the applicable     statute of
          limitation and the application of the     discovery
          rule.

[Id. at 6-7.]   The circuit judge’s ultimate ruling was

consistent with his inclination.     [Id. at 10.]   The arbitrator’s

award in Johnson, et al. v. Kauai Lagoons LLC, et al., DPR

No. 16-0461-A (Dispute Prevention & Resolution, Inc., Hawai`i),

included similar reasoning.   [Revere Decl., Exh. 6 (Partial

Final Award of Arbitrator, dated 10/16/17, in Johnson) at 4-5.]

However, neither LoPresti nor Johnson are binding in this case.

          This Court “may look to state trial court decisions as

persuasive authority, but those decisions are not binding on the

federal court.”   See Galima v. Ass’n of Apartment Owners of Palm

Court ex rel. its Bd. of Dirs., CIVIL 16-00023 LEK-KSC, 2017 WL

1240181, at *6 (D. Hawai`i Mar. 30, 2017) (internal quotation

marks, brackets, and some citations omitted) (citing Spinner

                                12
Corp. v. Princeville Dev. Corp., 849 F.2d 388, 390 (9th Cir.

1988); King v. Order of United Commercial Travelers of America,

333 U.S. 153, 161, 68 S. Ct. 488, 92 L. Ed. 608 (1948)).

Further, “it is a basic ten[e]t of American jurisprudence that

arbitration awards have no precedential value.”   Cal. v. Iipay

Nation of Santa Ysabel, CASE NO. 3:14-cv-02724-AJB-NLS, 2016 WL

10650810, at *12 (S.D. Cal. Dec. 12, 2016) (internal quotation

marks and some citations omitted) (citing Smith v. Kerrville

Bus. Co., 709 F.2d 914, 918 n.2 (5th Cir. 1983); Gonce v.

Veterans Admin., 872 F.2d 995, 998 (Fed. Cir. 1989)), aff’d, 898

F.3d 960 (9th Cir. 2018).   To the extent this Court could

consider LoPresti and Johnson as persuasive authority, this

Court declines to do so because it respectfully disagrees with

the analysis in those cases.

           First, LoPresti and Johnson are contrary to the plain

language of § 514B-94(b), which states the limitations period

begins to run “from the date of the sale” of the condominium,

which precludes an interpretation that the period runs from the

date the plaintiff discovers, or should have discovered, her

claim.   See generally Thomas v. Kidani, 126 Hawai`i 125, 132,

267 P.3d 1230, 1237 (2011) (describing Hawaii’s discovery rule).

LoPresti and Johnson each relies on the Hawai`i legislature’s

mandate that the remedies in Chapter 514B “be liberally

administered to the end that the aggrieved party is put in as

                                13
good a position as if the other party had fully performed.”     See

Haw. Rev. Stat. § 514B-10(a).   However, while § 514B-10(a)

requires that the remedies specified in Chapter 514B be

“liberally administered,” neither that provision nor any case

law interpreting it requires that Chapter 514B be interpreted

liberally to create remedies that are not specified within the

chapter’s provisions.   Cf. DeRosa v. Ass’n of Apartment Owners

of the Golf Villas, 185 F. Supp. 3d 1247, 1253 (D. Hawai`i 2016)

(predicting that the Hawai`i Supreme Court would hold that Haw.

Rev. Stat. §§ 514B-9 and 514B-10 do not create a cause of action

for selective enforcement of a condominium’s governing

documents).

           LoPresti also relied upon the harsh effect that

§ 514B-94(b) would have if it was construed as a statute of

repose, particularly because the limitations period is only two

years.   However, a potentially harsh effect exists with any

statute of repose.   “Statutes of repose effect a legislative

judgment that a defendant should ‘be free from liability after

the legislatively determined period of time.’”   CTS, 573 U.S. at

9 (some citations omitted) (quoting C.J.S. § 7, at 24).   The

United States Supreme Court recognized a statute of repose can

expire without “the injury . . . hav[ing] occurred, much less

hav[ing] been discovered.”   Id. at 8 (citation and internal

quotation marks omitted).    Further, in considering whether the

                                 14
short limitation period precludes § 514B-94(b) from being a

statute of repose, this Court must also consider the fact that

the remedy allowed by § 514B-94(b) is the drastic remedy of

rescission.   See, e.g., Wilkins v. Wells Fargo Bank, N.A., Civil

No. 2:15CV566, 2016 WL 6775692, at *6 (E.D. Va. Nov. 15, 2016)

(referring to rescission as a “drastic remedy”); Frey v.

Grumbine’s RV, Civil No. 1:10-CV-1457, 2010 WL 4718750, at *17

(M.D. Pa. Nov. 15, 2010) (same); Times Mirror Magazines, Inc. v.

Field & Stream Licenses Co., 103 F. Supp. 2d 711, 728 (S.D.N.Y.

2000) (same), aff’d, 294 F.3d 383 (2d Cir. 2002).

          Finally, this Court notes that a plaintiff’s inability

to obtain remedies under Chapter 514B because of the statute of

repose does not prevent her from obtaining contractual remedies,

common law remedies, or remedies provided by other statutes.

See, e.g., Haw. Rev. Stat. § 514B-87(e) (“This section [– titled

‘Rescission after sales contract becomes binding’ –] shall not

preclude a purchaser from exercising any rescission rights

pursuant to a contract for the sale of a unit or any applicable

common law remedies.”).   Even if Meyer’s Chapter 514B claim is

barred by the statute of repose, her equitable claims, tort

claims, and other statutory claims remain in this case.

          For the foregoing reasons, this Court predicts that

the Hawai`i Supreme Court would hold that the two-year period in

§ 514B-94(b) is a statute of repose.   Because Meyer failed to

                                15
bring her Chapter 514B claim within two years after the date she

purchased her condominium, and because statutes of repose are

not subject to equitable tolling, Meyer’s claim is time-barred.

There are no genuine issues of material fact and Defendants are

entitled to summary judgment as to Meyer’s claim in Count I.

See Fed. R. Civ. P. 56(a).

III. Decertification

          Because Meyer is the only Class representative for

Count I, see supra note 2, the Class is now without a

representative for Count I.   The deadline to add parties and

amend pleadings in this case passed on February 1, 2019.    [Rule

16 Scheduling Order, filed 4/11/18 (dkt. no. 84), at ¶ 5.]     The

Rule 16 Scheduling Order “may be modified . . . for good cause,”

see Fed. R. Civ. P. 16(b)(4), but this Court’s ruling on the

instant Motion does not constitute good cause.   The instant case

has been pending in this district court since November 1, 2016,

and adding a new Class representative for Count I at this

advanced stage would unduly delay the resolution of the case.

See Rule 16 Scheduling Order at ¶ 1 (September 4, 2019 trial

date), ¶ 7 (April 3, 2019 dispositive motions deadline).    This

is well-known to Plaintiffs who have long been aware of the

potential timeliness issue regarding Count I.    See 9/27/18

Order, 2018 WL 4656391, at *3-4 (discussing statutes of repose

and the discovery rule with regard to Plaintiffs’ ULSPA claim).

                                16
           In their opposition, Plaintiffs argue the statute of

limitations for their ULSPA claim and the statute of limitations

for their Chapter 514B claim are both subject to the discovery

rule.   [Mem. in opp. to Motion to Dismiss, filed 6/4/18 (dkt.

no. 96), at 6-7.]   This argument shows that, by June 4, 2018,

Plaintiffs took the position that § 514B-94(b) was: 1) a statute

of limitations instead of a statute of repose; and 2) subject to

the discovery rule.    Thus, Plaintiffs knew by that time that

Meyer’s Chapter 514B claim would be timely only if this Court

accepted both of those positions.     Plaintiffs could have moved

for leave to add another Class representative whose Chapter 514B

claim would be timely if this Court interpreted § 514B-94(b) as

a statute of repose.   In June 2018, Plaintiffs’ motion for leave

would not have required a good cause showing; only the liberal

amendment standard would have applied.    See Fed. R. Civ. P.

15(a)(2) (“The court should freely give leave when justice so

requires.”).   Plaintiffs, however, did not seek leave to add

another Class representative as to Count I.

           Thus, Plaintiffs will not be allowed to identify a new

Class representative for Count I because good cause does not

exist to amend the Rule 16 Scheduling Order.    Without a Class

representative for Count I, the claim must be decertified.      Cf.

Hoffman v. Blattner Energy, Inc., 315 F.R.D. 324, 333 (C.D. Cal.

2016) (“In a complaint involving multiple claims, at least one

                                 17
named plaintiff must have Article III standing for each asserted

claim.” (citing In re Carrier IQ, Inc., Consumer Privacy Litig.,

78 F. Supp. 3d 1051, 1070 (N.D. Cal. 2015); Newberg on Class

Actions § 2:5 (5th ed.))).     In light of the summary judgment

ruling as to Meyer’s Chapter 514B claim in Count I and the

decertification of Count I, there are no remaining claims in

Count I.

                               CONCLUSION

           On the basis of the foregoing, Defendants’ October 18,

2018 Motion to Dismiss and for Partial Summary Judgment as to

First Claim for Relief (Condominium Property Act) in Class

Plaintiffs’ Second Amended Class Action Complaint for Damages,

Declaratory, and Injunctive Relief Filed April 30, 2018, is

HEREBY GRANTED IN PART AND DENIED IN PART.       The Motion is DENIED

as to Defendants’ request to dismiss Count I, and the Motion is

GRANTED insofar as summary judgment is GRANTED in favor of

Defendants as to Meyer’s claim in Count I.       Further, the Class

is HEREBY DECERTIFIED as to Count I.        Only Counts III through

VIII remain in this case.

           IT IS SO ORDERED.




	




                                   18
          DATED AT HONOLULU, HAWAI`I, March 7, 2019.




CHRISTOPHER ZYDA, ETC., ET AL. VS. FOUR SEASONS HOTELS AND
RESORTS, ET AL.; CV 16-00591 LEK-RT; ORDER GRANTING IN PART AND
DENYING IN PART DEFENDANTS' MOTION TO DISMISS AND FOR PARTIAL
SUMMARY JUDGMENT AS TO FIRST CLAIM FOR RELIEF (CONDOMINIUM
PROPERTY ACT) IN CLASS PLAINTIFFS' SECOND AMENDED CLASS ACTION
COMPLAINT FOR DAMAGES, DECLARATORY, AND INJUNCTIVE RELIEF FILED
APRIL 30, 2018



                               19
